Citation Nr: 1600309	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  10-25 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD


D. Vazquez Diaz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The matter on appeal has been expanded by the Board to include any acquired psychiatric disorder, however diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issue of entitlement to service connection for an acquired psychiatric disorder on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 2006, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran did not appeal the decision and new and material evidence was not received prior to the expiration of the appellate period.

2.  Evidence received since the January 2006 rating decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The January 2006 decision denying entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
 
2.  Evidence submitted to reopen the claim of entitlement to service connection for PTSD is new and material, and therefore the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard July 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. §5103 (West 2014); 38 C.F.R. § 3.159 (2015).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

By letter dated September 2008 the VA asked the Veteran for additional information to support his PTSD claim, as information submitted before was incomplete and insufficient to verify stressors.  The Veteran did not submit additional information.

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A (West 2014), 38 C.F.R. § 3.159 (2015).  Although VA does not have a duty to obtain an examination in a claim to reopen a finally adjudicated claim unless new and material evidence is presented or secured (see 38 C.F.R. § 3.159(c)(4)(iii)), a VA examination was conducted in August 2011.  For the reasons explained below, the Board finds the examination report and corresponding opinion to be inadequate for rating purposes.  

Finally, the Board notes that the Veteran's representative submitted a statement in November 2015 that was accompanied by relevant evidence not before associated with the claims file.  This evidence was received after the last RO adjudication of the claim, here the August 2015 SSOC.  However, as the matter of whether new and material evidence was submitted is granted in full and the matter of entitlement to service connection for a an acquired psychiatric disability on the merits is being remanded, the Board finds there is no prejudice to the Veteran in proceeding with the reopening and remand of the claim.  On remand, the AOJ can consider the newly submitted evidence in the first instance.


II. New and Material Evidence

Rating actions from which an appeal is not timely perfected become final one year following notice of the adverse decision to the Veteran.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015). 

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


III. Analysis

In January 2006, the RO denied the Veteran's claim of entitlement to service connection for PTSD since there was no objective evidence showing a confirmed diagnosis, a stressful event, and a link between current symptoms and an in-service stressor.  That decision became final because the Veteran did not submit a NOD within the one-year period, and because new and material evidence was not submitted within that one-year period.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1103 (2015).

Evidence associated with the claims file in 2009 includes private treatment medical records from 2007 to 2009 with notes indicating the Veteran had PTSD.  Additionally the record contains a March 2009 psychology consultation performed at a VA facility that contains a diagnostic impression of PTSD.

As one of the reasons for the January 2006 denial was the lack of a diagnosis of PTSD, these new documents suffice to reopen the claim under the new and material evidence standard.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD has been reopened.  To this extent only, the claim is granted.



REMAND

The Veteran claims he suffers from PTSD.  He believes it was caused by combat stressors during his service in Vietnam and that service connection for PTSD is warranted.  

The Veteran underwent a VA examination regarding PTSD in August 2011.  The 2011 VA examiner noted a previous diagnosis of PTSD in 2009 but found based on his examination of the Veteran that the Veteran did not meet the criteria for a diagnosis of PTSD.  

VA law allows for establishment of service connection for a disability as long as the Veteran met the criteria for a diagnosis of the disability at some point during the course of the appeal, even if such disability is resolved by the time the claim is adjudicated by VA.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, in this case, it is critical to determine if any of the previous diagnoses of PTSD of record are valid.  Unfortunately, the 2011 VA examiner did not address this matter.  Moreover, there is some indication of other psychiatric disorders being present.  The examiner did not address any disability other than PTSD.  Accordingly, the Board finds a new VA opinion is required.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be provided a VA examination (by a different examiner than the person who conducted the 2011 VA examination for PTSD) to determine if the Veteran has ever met the criteria for a diagnosis of PTSD, or any other acquired psychiatric disorder, at any point during the course of the appeal - from 2008 to present time - even such disorder has resolved.  

If the examiner finds that the Veteran has never met the criteria for a diagnosis of PTSD or any other acquired psychiatric disorder at any point during the course of the appeal, he or she must explain why he or she finds the March 2009 diagnosis of PTSD to be invalid.  

If the examiner does find that the Veteran met the criteria for a diagnosis of PTSD at any point during the course of the appeal, he or she must identify the stressor or stressors upon which the diagnosis of PTSD was made.

The examiner must provide a rationale for the opinions expressed.

2. After conducting any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue a supplemental statement of the case and return the case to the Board if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________

M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


